Case 1:20-cv-04937-JGK Document 50 Filed 02/12/21 Page 1of1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

JONATHAN ZUHOVITZKY
Plaintiff,

No. 20 Civ. 4937 (JGK)
-against-
NOTICE OF MOTION
THE UNITED STATES OF AMERICA; THE
UNITED STATES DEPARTMENT OF THE
TREASURY; THE UNITED STATES INTERNAL
REVENUE SERVICE; FHIRDOSA KHATIB (in her
Capacity both as a Federal Employee and Individually; and
JENNIFER SAWYER (in her capacity both as a Federal

Employee and Individually).

Defendants.

New Nee Ne Sewer Ne Ne ee”

 

PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support of
Plaintiff's Motion for Partial Summary Judgment and Objections to Defendant’s Motions for
Summary Judgement and to Dismiss, Plaintiff's Rule 56.1 Statement of Undisputed Material
Facts, the Declaration of Esther J. Zuhovitzky, and the Declaration of Melissa A. Perry, along
with the accompanying exhibits, Plaintiff Jonathan Zuhovitzky, by his attorney, Melissa A. Perry,
hereby moves this Court for an Order granting summary judgment in part pursuant to Rule 56 of

the Federal Rules of Civil Procedure and denying Defendants’ Motions for Summary Judgment

 

and to Dismiss. COHEN, LABARBERA & LANDRIGAN, LLP
Dated: February 12, 2021 Melissa A. Perry, Esq. &
Chester, New York 99 Brookside Avenue

Chester, New York 10918
Tel: (845) 291-1900

Fax: (845) 291-8601

Email: MPerry@cll-law.com
Attorney for Plaintiffs
